Citation Nr: 1004385	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for epilepsy or a 
seizure disorder.

2.  Entitlement to service connection for bilateral eye 
disability other than conjunctivitis with dry eyes.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral conjunctivitis with dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1955.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions rendered by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.  

In March 2009, the Board issued a decision denying several 
claims on appeal and remanding the issues listed on the 
title page of this decision for additional development.  
Although the Board ordered remand action on the issue of 
entitlement to an increased rating for conjunctivitis with 
dry eyes, this issue was inadvertently left off the title 
page of the March 2009 remand.  The claims have been 
returned to the Board for appellate action.

The issues of entitlement to service connection a seizure 
disorder or epilepsy is decided herein while the other 
issues on appeal are addressed in the REMAND that follows 
the order section of this decision.  

FINDING OF FACT

Epilepsy or a seizure disorder was not present in service or 
until more than one year after the Veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSION OF LAW

Epilepsy or a seizure disorder was not incurred in or 
aggravated by active duty nor may its incurrence or 
aggravation during active duty be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a seizure 
disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after,"  VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the 
originating agency provided the Veteran with all required 
notice by a letter mailed in May 2009.  Although the Veteran 
was not provided adequate notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in October 2009.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records 
and pertinent VA and private medical records have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the originated 
agency has complied with VA's duty to assist the Veteran in 
the development of his claim.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests epilepsy to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that service connection is warranted 
for a seizure disorder or epilepsy because it is a result of 
head trauma in service.  However, there is no medical 
evidence of a seizure disorder or epilepsy in service or 
until many years thereafter, and there is probative, well-
supported VA medical opinion evidence that the Veteran does 
not have a seizure disorder or epilepsy related to service.  
The VA physician considered all the evidence of record and 
supported his opinion with references to the record.  The 
opinion is considered highly persuasive evidence against the 
claim.  In consideration of these factors, as the following 
discussion will illustrate, the preponderance of the 
evidence is against the claim.

The Veteran testified that he was struck on the side of the 
head with a rifle butt and kicked in the head during a 
football match, which resulted in blurred eyesight and 
seizures.  These events are not documented in the official 
record, but a fellow Marine's May 2006 statement attests to 
witnessing the first trauma.  Nevertheless, service 
treatment records show no evidence of a seizure disorder or 
head trauma.  Moreover, a VA examination report dated in 
August 1961 contains the results of a 
neurological/psychiatric evaluation, as the Veteran applied 
for service connection for nervousness, among other 
disorders.  The report notes that the Veteran gave no 
history of head injury and reflects that the Veteran was 
found to have no neurological or psychiatric disease.  

Private treatment records show treatment of seizure disorder 
with dilantin in 1999 and 2000.  

A VA examiner opined in July 2006 that it was less likely 
than not that the Veteran had a seizure disorder due to the 
alleged head trauma in service.  The examining VA physician, 
who reviewed the claims folders, reasoned that there was no 
documentation of treatment for a concussion which would 
likely indicate brain damage.  A brain that sustained any 
type of damage is more likely to have an epileptiform 
seizure in future time; however, as the record was silent 
for either a hit to the head which would have resulted in 
concussion or a seizure in service, he found any etiological 
connection unlikely.

In a July 2007 opinion, neurologist D. B., M.D., noted that 
the Veteran was diagnosed with epilepsy at around age 30 in 
the mid-1960's.  Dr. D. B. stated that there should be some 
suspicion about the two alleged head injuries in service in 
1953 and 1954 as a cause for the epilepsy, particularly 
since there had been no epilepsy prior to service.  He 
indicated that the Veteran had been on seizure medication 
since the mid-1960's.  In September 2007, internist I. S., 
M.D., concurred with Dr. D. B.'s conclusion that there is a 
likely connection between the head injuries received in the 
Marines and the seizure disorder that developed "shortly 
after this."  

At the hearing before the undersigned, the Veteran testified 
that he is undergoing no current treatment for seizures.  He 
asserted that his seizure disorder began after the in-
service head trauma.

VA treatment records dated through 2009 do show that the 
Veteran remains seizure free on dilantin.  

The Veteran underwent VA neurological examination in July 
2009.  The examiner reviewed the record and concluded that 
there is no causal relationship between the seizures that 
started in the 1960's and service, including the alleged 
head trauma in service.  The diagnosis was that of remote 
history of idiopathic convulsive seizures, ongoing treatment 
with anticonvulsive medication.  He concluded that there was 
no reason to suspect that the seizures which began in or 
around the early 1960's were related to unconfirmed history 
of head injury provided by the Veteran.  

The Board finds the 2009 VA opinion to be highly probative 
evidence against the Veteran's claim, as it was based on a 
review of the Veteran's claims files and supported by sound 
rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of 
one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases).  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches. . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province 
of the [Board as] adjudicators. . .").  In short, this 
report provides highly probative evidence against the 
Veteran's claim.  It is more persuasive than the private 
medical opinions supporting the claim because it addresses 
the entirety of the evidence, is consistent with the 
documented history, and is well-supported by written 
rationale.  Additionally, it is consistent with the opinion 
of the VA examiner in 2006, who also reviewed the claims 
folders.  

On the other hand, there is no indication that the private 
physicians who provided favorable opinions reviewed the 
Veteran's pertinent medical history, to include the service 
treatment records which contain no evidence of head trauma.  

The Veteran has submitted written statements and testimony 
in support of his claim, which has been reviewed.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the Veteran 
and his comrade, can be competent to support claims for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  In the instant case, however, the evidence of record 
does not demonstrate that the Veteran, who is competent to 
comment on his post-service symptoms, has the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.  Moreover, 
while he and his comrade are competent to observe that he 
hit his head, they are not competent to make a diagnosis or 
to assess the degree of medical severity of a hit to the 
head.  The Board finds it significant, as did the VA 
examiner in 2006, that the Veteran received no treatment for 
a head injury in service.  In the Board's opinion, if the 
Veteran had received head trauma productive of brain injury 
in service, it would be documented in the service treatment 
records.  

While the contentions have been carefully and 
sympathetically considered, for the reasons discussed above, 
the Board must conclude that a preponderance of the evidence 
is against this claim.


ORDER

Entitlement to service connection for epilepsy or a seizure 
disorder is denied.


REMAND

With respect to the Veteran's claim for a compensable 
disability rating for bilateral hearing loss, the Board 
notes that the Court has held that, "in addition to 
dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report." Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran was 
afforded two VA examinations to determine the degree of 
severity of his bilateral hearing loss.  Unfortunately, 
neither examination report is in compliance with the Court's 
decision.  Therefore, the Veteran must be afforded another 
VA examination.

The Veteran testified that he has a current eye disability, 
in addition to service-connected conjunctivitis, that is 
related to service.  He also seeks an increased disability 
rating for service-connected conjunctivitis.  The Veteran 
was most recently afforded VA examination of the eyes in 
August 2009.  The examiner opined at that time that the 
current eye disabilities, chronic blepharitis and meibomian 
gland dysfunction resulting in dry eyes, are not related to 
conjunctivitis.  However, the Board seeks an answer to 
whether the current disabilities are related to service, as 
described by the Veteran and as directed in the prior 
remand.  

The RO or AMC did not adjudicate the issue of entitlement to 
an increased disability rating for conjunctivitis in its 
October 2009 Supplemental Statement of the Case.  This issue 
is on appeal and must be addressed prior to Board review, as 
directed in the Remand section of the prior Board decision.  
Moreover, this issue is inextricably intertwined with the 
issue of entitlement to service connection for additional 
eye disability.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In light of these circumstances, this case is REMANDED to 
the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The claims folders should be 
returned to the VA examiner who 
performed the August 2009 VA 
examination.  The examiner should be 
requested to prepare an addendum 
providing an opinion with respect to 
each of the Veteran's eye disorders 
(other than conjunctivitis with dry 
eyes) as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  The rationale 
for each opinion expressed must also be 
provided.  If the August 2009 examiner 
is not available, the claims folders 
should be reviewed by another physician 
with appropriate expertise who should be 
requested to provide the required 
opinions with supporting rationale.  
Another examination of the Veteran 
should only be performed if deemed 
necessary by the person providing the 
opinions.

2.  The Veteran should also be afforded 
a VA examination to determine the 
current degree of severity of his 
bilateral hearing loss disability.  The 
claims folders should be made available 
to the examiner for review.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes, to include a 
description of the effects of the 
hearing loss disability on the Veteran's 
occupational functioning and daily 
activities.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Thereafter, the RO or the AMC should 
readjudicate the issues remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should issue to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


